Pfeifer, J.,
concurring. I regret that by finding no final appealable order in this case we have missed an opportunity to improve Ohio’s criminal discovery rules. Montgomery County Common Pleas Court Loc.R. 3.03(I)(D)(2)(d) is a well thought-out, effective rule which does not conflict with Crim.R. 16. Loc.R. 3.03(I)(D)(2)(d) provides that upon defense counsel’s demand, a criminal defen*357dant shall be provided with an “information packet” which contains all police reports, witness statements, defendant’s statements, and laboratory reports, and the names and addresses of all witnesses. Loc.R. 3.03(l)(D)(2)(d) has many beneficial aspects and no apparent downside. It prevents meaningless, resource-wasting “hide the thimble” games by the state in criminal matters. I recommend the statewide adoption of Loc.R. 3.03(I)(D)(2)(d).